ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 6/24/22 wherein claims 1, 16, 19, 27, 32, 36, and 39 were amended; claims 40-46 were added; and claims 2-10, 20-26, 28-31, 33-35, and 37 were canceled.
	Note(s):  Claims 1, 11-19, 27, 32, 36, and 38-46 are pending.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/22 has been entered.
 
RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 6/24/22 to the rejection of claims 1, 6, 8, 11-15, 17-19, 28, 31, 32, 35, 36, 38, and 39 made by the Examiner under 35 USC 112 and/or double patenting rejection have been fully considered and deemed persuasive because Applicant amended the claims to overcome the rejections.  Therefore, the said rejections are hereby WITHDRAWN.

NEW GROUNDS OF REJECTIONS
New Matter Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11-19, 32, 36, and 38-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claims were amended to include new mater, specifically, the disclosure does not set forth conjugation of MSLN-TTC, FGFR2-TTC, CD33, and PSMA-TTC respectively to, aprutumab and pelgifatamab.  If Applicant is in disagreement with the Examiner, it is respectfully requested that Applicant point to page(s) and line number(s) wherein the antibodies are specifically listed.
	In addition, the claims were amended to randomly incorporate components of WO2016/096843, but the reference was not incorporated by reference and specific portions of the document identified as having essential subject matter necessary for the claimed invention.  Also, antibodies, some of which are present in the instant disclosure were listed as part of specific conjugates of the claimed invention, even though it does not appear that these species were considered as specific antibodies of interest.
	Still, the instant invention contains new matter because in the instant disclosure the abbreviation TTC stands for ‘Targeted Thorium Conjugate’ (see excerpt below) not a specific compound, is 4-{4-[3-{bis[2-(3-hydroxy-1-methyl-2-oxo-1,2-dihydropyridine-4-carboxamido)ethyl]amino}-2-({bis[2-(3-hydroxy-1-methyl-2-oxo-1,2-dihydropyridine-4-carboxamido)ethyl]amino}methyl)propyl]anilino}-4-oxobutanoyl, that is now present in independent claims 1 and 27.

Instant Specification, page 2, second complete paragraph

    PNG
    media_image1.png
    105
    480
    media_image1.png
    Greyscale

 	It appears as if Applicant has randomly selected various components from different documents to create and invention that is not present in the originally filed disclosure.

OBJECTION TO THE SPECIFICATION
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.
	The disclosure is objected to because of the following informalities.  While the amended invention specifically disclose that the TTC compound is 4-{4-[3-{bis[2-(3-hydroxy-1-methyl-2-oxo-1,2-dihydropyridine-4-carboxamido)ethyl]amino}-2-({bis[2-(3-hydroxy-1-methyl-2-oxo-1,2-dihydropyridine-4-carboxamido)ethyl]amino}methyl)
propyl]anilino}-4-oxobutanoyl, that particular compound is not listed in the specification as TTC.  Instead, in the instant specification (see excerpt below), TTC is targeted thorium conjugates.  

Instant Specification, page 2, second complete paragraph

    PNG
    media_image1.png
    105
    480
    media_image1.png
    Greyscale


Also, Applicant’s response filed 6/24/2, it is noted that one does not make specific reference to the TTC compound, 4-{4-[3-{bis[2-(3-hydroxy-1-methyl-2-oxo-1,2-dihydropyridine-4-carboxamido)ethyl]amino}-2-({bis[2-(3-hydroxy-1-methyl-2-oxo-1,2-dihydropyridine-4-carboxamido)ethyl]amino}methyl)propyl]anilino}-4-oxobutanoyl, and wherein it came from (page(s) and line(s)). Thus, essential subject matter is lacking in the disclosure.
If Applicant asserts that in the reference, WO 2016/096843 is discussed, it is noted that Applicant has not incorporated WO 2016/096843 by reference or pointed to the particular subject matter within that document that essential to the claimed invention.  Also, Applicant discloses that the TTC compound is 4-{4-[3-{bis[2-(3-hydroxy-1-methyl-2-oxo-1,2-dihydropyridine-4-carboxamido)ethyl]amino}-2-({bis[2-(3-hydroxy-1-methyl-2-oxo-1,2-dihydropyridine-4-carboxamido)ethyl]amino}methyl)
propyl]anilino}-4-oxobutanoyl instead of 4-{[4-(3-[bis[2-{(3-hydroxy-1-methyl-2-oxo-1,2-dihydropyridin-4-yl)carbonyl]amino}ethyl)amino]-2-{[bis(2-{[(3-hydroxy-1-methyl-2-oxo-1,2-dihydropyridin-4-yl]amino}ethyl)amino]methyl}propyl)phenyl]amino}
-4-oxobutanoic acid.  In other words, the naming of the two compounds is not consistent.

WITHDRAWN CLAIMS
Claim 27 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

COMMENTS/NOTES
Applicant is respectfully requested to be consistent in how the TTC compound is named in the instant application and that which appears in WO 2016/096843, page 39, lines 2-5).  In WO 2016/096843, the TTC compound is 4-{[4-(3-[bis[2-{(3-hydroxy-1-methyl-2-oxo-1,2-dihydropyridin-4-yl)carbonyl]amino}ethyl)amino]-2-{[bis(2-{[(3-hydroxy-1-methyl-2-oxo-1,2-dihydropyridin-4-yl]amino}ethyl)amino]methyl}propyl)phenyl]amino}
-4-oxobutanoic acid, not 4-{4-[3-{bis[2-(3-hydroxy-1-methyl-2-oxo-1,2-dihydropyridine-4-carboxamido)ethyl]amino}-2-({bis[2-(3-hydroxy-1-methyl-2-oxo-1,2-dihydropyridine-4-carboxamido)ethyl]amino}methyl)propyl]anilino}-4-oxobutanoyl.  

It should be noted that no prior art is cited against the instant invention.  However, Applicant must address and overcome the 112 rejections above.  In particular, the prior art neither anticipates nor renders obvious the method of treating hyperplastic or neoplastic diseases as set forth in independent claim 1 by administering a radiolabeled conjugated as set forth therein.  The closest art is Wickstroem et al (J. Nucl. Med. 2019, Vol. 60, pages 1293-1300) which discloses a TTC (targeted thorium compound) in general that is conjugated to a general antibody and an inhibitors and labeled with 227.  The instant invention is directed to a specific TTC compound and antibody combination.

The use of the term BAY1895344, AZD0156, and VX984 (see independent claim), which are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        October 4, 2022